DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 22, 2021 is acknowledged. Claims 1-4, 7-12 and 14-17 remain pending wherein claims 8-11 and 15 remain withdrawn pursuant to the election made by Applicant in the response filed on September 3, 2021. Applicant amended claims 1-4, 12 and 14. Applicant also filed replacement drawings to obviate the objection set forth in the previous Office action. 
Response to Arguments
Despite the amendment necessitating new grounds of rejection below, Applicant's arguments with respect to the patentability of the claims remain pertinent. That said, the arguments have been fully considered but they are not persuasive.
Applicant argues that the claims are patentable over the disclosure of Chien et al. because Chien et al. do not disclose a pair of “fasteners” as recited in claim 1. The basis for Applicant’s argument is that: 
1) a shape that fits into an opening matching said shape do not constitute a pair of fasteners. The argument is not persuasive. The examiner maintains that any mechanical engagement between two elements having complementary shapes constitutes a pair of fasteners. This definition of fasteners is even supported by Applicant’s own claim language (see claim 3 reciting a pair of fasteners in the form of a bump and a receiving portion). In the case of Chien et al., the reagent vessel 100 comprises a fastener in the form of a shape having a rounded end and a square end that is received by and secures to an opening having a shape that matches the shape of the reagent vessel 100. 
2) a user “cannot adjust the number of reagent vessels and slots easily and flexibly” for the fasteners taught by Chien et al. The argument is not persuasive because the ability to adjust the number of reagent vessels and slots easily and flexibly is not evident from the claim language. Consequently, the claims do not preclude the fasteners taught by Chien et al. 
Claim Rejections - 35 USC § 112
1-4, 7, 12, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the limitation “wherein a reagent vessel with various numbers of slots formed as one piece” is inherently indefinite. First, it is grammatically incomplete. Second, because the limitation is incomplete, the relationship between the reagent vessel and the claimed invention is unclear. Specifically, it is unclear whether the reagent vessel is a part of the claimed modular plate. Based on Applicant’s remarks, the claim intends the reagent vessel to be a part of the claimed invention. The claim will be examined accordingly. Third, it is unclear what “various numbers of slots formed as one piece” intends to convey. The claimed reagent vessel must comprise a specific number of slots at any given time. According to the specification, the claimed reagent plate can accommodate different reagent vessels with various numbers of slots. Based on the disclosure, the “various numbers of slots” are attributed to a plurality of reagents vessels, not a single reagent vessel as suggested by the language of claim 1.   
Claim 1 also indefinite because of the limitation “the separator” in the penultimate line of claim 1. Because line 2 recites “one or more separators”, it is unclear to which of the potentially many separators the limitation refers. 
Claim 12 is indefinite because the significance of the claim renaming the invention as a reagent vessel kit is unclear. Specifically, the distinction between a reagent vessel kit (invention of claim 12) and a modular reagent plate (invention of claim 1) is unclear. Claim 12 does not recite any additional elements, and the modular reagent plate of claim 1 already comprises a reagent vessel. 
Likewise, claims 14, 16 and 17 are indefinite.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2013/0272931 A1).

a support rack comprising a frame 240 and a separator 220, wherein two ends of the separator 220 are respectively connected to the frame 240 via fixing components 250 (see Fig. 2); 
a base 244 comprising a frame body, wherein the support rack is disposed on the frame body of the base 244 and can be detachably combined with the base (see [0035]); and
a reagent vessel 100 with a plurality of slots formed as one piece (see Fig. 3);
wherein the reagent vessel 100 further comprises a first fastener (rounded end and square end) positioned on at least one side surface thereof, and the separator 220 further comprises a second fastener (opening having a shape that matches the first fastener) that corresponds to, and thus joins with, the first fastener so as to secure the reagent vessel 100 in the support rack (see Fig. 4).      
With respect to claim 2, the support rack further comprises a third fastener (groove 242) positioned on at least one edge of the frame 240, and the frame body of the base 244 comprises a fourth fastener (ends of the frame body) positioned on at least one side wall of the frame body, such that the third fastener and the fourth fastener correspond to, and thus join together with, each other (see [0035]).  
With respect to claim 4, the separator 220 can be arranged horizontally (see Fig. 2).  
With respect to claim 7, the plate further comprises a heat plate (see [0035] disclosing heating device that is not illustrated).  
With respect to claim 12, the reagent vessel 100 is disposed on a space defined by the separator 220 of the support rack (see Fig. 4).  
With respect to claim 14, the first fastener includes a protruding portion (rounded end) and the fourth fastener includes a groove portion (opening) configured to receive the protruding portion (see Figs. 1, 3 and 4).  
With respect to claim 16, the reagent vessel 100 includes 6 slots (see Fig. 1)
With respect to claim 17, the kit further comprises a heat plate (see [0035] disclosing heating device that is not illustrated).  
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. 
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796